IN THE SUPREME COURT OF IOWA
                             No. 06–0557

                       Filed December 12, 2008


IN RE THE MARRIAGE OF RANDALL J. SHANKS
AND TERESA E. SHANKS

Upon the Petition of
RANDALL J. SHANKS,

      Appellant,

And Concerning
TERESA E. SHANKS,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Pottawattamie County,

Ronald H. Schechtman (validity of prenuptial agreement) and Joel E.

Swanson (dissolution decree), Judges.



      Spouse seeks further review of a decision of the court of appeals
refusing to enforce a premarital agreement.       COURT OF APPEALS

DECISION VACATED; DISTRICT COURT JUDGMENT AFFIRMED IN

PART AND REVERSED IN PART, AND CASE REMANDED WITH

INSTRUCTIONS.



      John M. French of Peters Law Firm, P.C., Council Bluffs, for

appellant.



      James C. Hanks of Ahlers & Cooney, P.C., Des Moines, for

appellee.
                                     2

HECHT, Justice.

      This case provides the first occasion for this court to determine the

validity of a premarital agreement under Iowa Code section 596.8. Upon

further review of the court of appeals’ affirmance of the district court’s

order denying a request for specific performance of a premarital

agreement, we conclude the agreement was voluntarily executed,

conscionable, and enforceable. Accordingly, we vacate the decision of the
court of appeals, affirm in part and reverse in part the district court’s

judgment, and remand this case for further proceedings.

      I.      Background Facts and Proceedings.

      Randall Shanks is an attorney with a successful personal injury

and workers’ compensation practice in Council Bluffs.         Teresa Shanks

holds an associate degree in court reporting and a Bachelor of Science

degree in marketing management.          She has been employed in various

roles, including a position in the marketing department of a casino, and

employment as a bookkeeper, secretary, and office manager in Randall’s

law office.

      Randall and Teresa were married in Jamaica on April 23, 1998.

This was a second marriage for both parties. Randall had two children
and   Teresa    had   three   children    from   prior   marriages.   While

contemplating marriage, Randall and Teresa discussed Randall’s goal of

preserving his current and future assets for his children in the event

their marriage were to end by his death or a divorce. Randall suggested

they enter a premarital agreement, and Teresa agreed, stating she was

not marrying Randall for his money.

      In late March or early April 1998, Randall drafted a premarital

agreement and presented it to Teresa by April 13, ten days before their

wedding. The first draft proposed the parties would maintain separate
                                    3

ownership of their assets acquired before and during the marriage, and

provided the parties did not intend to hold jointly-owned property except

a marital home and a joint checking account.        The draft included a

mutual waiver of alimony and provided for the equitable division of only

jointly-owned property in the event of a divorce.      The draft further

contemplated Randall would maintain $500,000 in life insurance

coverage on his life, and name Teresa as the beneficiary.
      Upon receiving the draft, Teresa asked Randall several questions.

He responded to them, but insisted Teresa should seek independent legal

advice as to the meaning and legal effect of the proposed agreement.

Teresa consulted a friend, who referred her to Edith Peebles, an attorney

licensed only in Nebraska. Randall did not know Peebles, but when her

office requested a copy of the draft, he revised the document to identify

Peebles as the lawyer advising Teresa in the matter.

      Peebles requested Lisa Line, an associate in her law firm, review

the draft on April 16. Line made several handwritten notations on the

document, including an exclamation that the proposed agreement would

force Teresa to “waive all rights as spouse!” in Randy’s pension assets.

When Line realized the prenuptial agreement was between two Iowa
residents who planned to reside in Iowa, she suggested Peebles should

advise Teresa to have an Iowa-licensed attorney review the document.

When they met on April 16, Peebles advised Teresa to seek Iowa-licensed

counsel.   Peebles’s firm charged ninety dollars for the legal services

rendered to Teresa.

      After her meeting with Peebles on the 16th, Teresa returned the

document to Randall and requested he make the changes and
                                             4

clarifications suggested in Line’s handwritten notes.1 She did not heed
Peebles’s advice to seek Iowa counsel.              Randall made some revisions,

gave the new draft to Teresa, and again told her to review it with her

lawyer.2
       Despite Randall’s urging that she have her lawyer review the

revised draft, Teresa did not seek further counsel from Peebles or any

other attorney.3       Randall attached to the revised agreement separate

schedules listing the assets of each party, the parties signed the

agreement on April 17, and they departed for Jamaica the next day. As

we have already noted, Randall and Teresa were married in Jamaica on

April 23, 1998.

       The marriage later failed, and Randall filed a petition requesting its

dissolution on November 23, 2004. Randall sought, and Teresa opposed,

enforcement of the premarital agreement. The district court bifurcated

the trial, first taking up the question of the enforceability of the

premarital agreement.          After a trial of that matter, the court found

       1Attorney Lines had written “must change” in the margin at paragraph 59 of the
proposed agreement which identified Peebles as the attorney advising Teresa in
connection with the premarital agreement.

       2Among    the notable revisions were (1) an acknowledgement that Randall’s net
worth “may increase as much as twenty-fold during the next twenty years,” rather than
ten-fold in the coming decade as indicated in the first draft; (2) a disclosure that
Randall’s law practice included “several significant negligence cases” that were expected
to “provide him with fees in excess of $2 million dollars”; (3) inclusion of a more detailed
version of a formula allocating between the parties the net value of the marital home in
the event of a dissolution or the death of either party; and (4) the addition of a schedule
controlling the division of the value of “property purchased by [the parties] after the
marriage with funds earned after the marriage,” and allocating to Teresa 15% of such
value after five years of marriage, 20% after ten years of marriage, 25% after fifteen
years of marriage, and 30% after twenty years of marriage. These revisions authored by
Randall responded to some, but certainly not all, of the comments and questions noted
by Attorney Line on the first draft of the proposed agreement. Notably, the revised draft
did not delete the name of Edith Peebles as the attorney advising Teresa in the matter.

       3Teresa chose not to seek counsel from the Iowa-licensed lawyer who

represented her in her prior dissolution.
                                    5

Teresa’s execution of the agreement was involuntary, and therefore

concluded the accord was unenforceable under Iowa Code section

596.8(1) (providing a premarital agreement is not enforceable if the

person against whom enforcement is sought proves the agreement was

not executed voluntarily).

      Following a subsequent trial on property division, spousal support,

and attorney fees, district court dissolved the parties’ marriage, divided
the marital assets, and awarded Teresa spousal support for a term of

only two months.      The decree allocated to Teresa assets valued at

$86,755 and ordered Randall to pay Teresa a total of $150,000 in three

equal installments payable on April 1, 2006, September 1, 2006, and

January 1, 2007. The decree made no award for attorney fees beyond

the judgment entered earlier against Randall for temporary attorney fees.

      Randall appealed, challenging both the ruling denying his request

for enforcement of the premarital agreement and the property division

ordered in the dissolution decree. Teresa cross-appealed, claiming equity

requires for her a more favorable property division, more substantial

spousal support, and an additional award for attorney fees. The court of

appeals affirmed the district court’s decisions in all respects. We granted
further review to address the validity of the premarital agreement.

      II.   Scope of Review.

      Citing our statement in In re Marriage of Spiegel, 553 N.W.2d 309,

313 (Iowa 1996), that premarital agreements are construed in the same

manner as ordinary contracts, the parties contend our review should be

for errors of law as in other contract cases. There was some confusion in

the district court as to whether the bifurcated trial on the enforceability

of the parties’ premarital agreement should be heard in equity or at law.

The trial court initially concluded the proceeding would be tried at law,
                                            6

and therefore ruled on objections lodged by the parties. At the beginning

of the second day of the proceeding, however, the district court reversed

course, having concluded that at least some of the issues under Iowa

Code section 596.8 should be tried in equity. The district court therefore

tried the remainder of the proceedings in equity, receiving the evidence

subject to the parties’ objections.

        Dissolution proceedings are equitable actions, which we review de
novo.    Iowa R. App. P. 6.4.         Although in Spiegel we noted premarital

agreements are construed in the same manner as ordinary contracts, we

exercised de novo review of the validity of the agreement at issue in that

case. Spiegel, 553 N.W.2d at 316 (“On our de novo review we conclude

Sara has not carried her burden to show the agreement is unfair.”).

Thus, the general rule is that issues concerning the validity and

construction of premarital agreements are equitable matters subject to

our de novo review.4

        The fact that, at the outset, the district court viewed the

enforceability of the premarital agreement as a matter to be tried at law

does not control the scope of our review. Although the court ruled on

several objections during the first day of the trial, we conclude we will
have no difficulty conducting de novo review of the record in this case.


        4Randall  cites Iowa Code section 596.9 for the proposition our review is for
errors of law. This section provides “[i]n any action under this chapter to revoke or
enforce a premarital agreement the issue of unconscionability shall be determined by
the court as a matter of law.” Iowa Code § 596.9. We do not believe the legislature
intended with this language to transform a trial in an otherwise equitable dissolution
proceeding into one at law. A court sitting in equity is required to make all necessary
factual and legal conclusions, and the requirement that the court determine
unconscionability “as a matter of law” does not alter the trial court’s traditional role or
our scope of review. Cf. Dennis I. Belcher & Laura O. Pomeroy, A Practitioner’s Guide
for Negotiating, Drafting and Enforcing Premarital Agreements, 37 Real Prop. Prob. & Tr.
J. 1, 14 (2002) (noting section 6(c) of the Uniform Premarital Agreement Act (1983) (after
which section 596.9 is modeled) was included in the Uniform Act “because the
determination of unconscionability by the court avoids a jury issue”).
                                     7

In only a few instances did the district court’s rulings exclude evidence,

and in each of them we agree with the court’s ruling.        As the court

reserved ruling on objections after the first day of the trial, we shall

review the entire matter de novo. Sille v. Shaffer, 297 N.W.2d 379, 381

(Iowa 1980) (concluding claims of title by acquiescence, normally tried in

equity, and adverse possession, normally tried in equity, would be

reviewed de novo notwithstanding the district court’s rulings excluding
certain evidence where we were able to review the rulings and agreed

with them).     We give weight to fact findings of the district court,

particularly as to witness credibility, but are not bound by them. Iowa R.

App. P. 6.14(6)(g).

      III.    Discussion.

      In Iowa, premarital agreements executed on or after January 1,

1992, are subject to the requirements of the Iowa Uniform Premarital

Agreement Act (IUPAA), codified in Iowa Code chapter 596. Iowa Code

§ 596.12.    The IUPAA provides three independent bases for finding a

premarital agreement unenforceable:

             A premarital agreement is not enforceable if the person
      against whom enforcement is sought proves any of the
      following:

      (1)     The person did not execute the agreement voluntarily.

      (2)     The agreement was unconscionable when it was
              executed.

      (3)     Before the execution of the agreement the person was
              not provided a fair and reasonable disclosure of the
              property or financial obligations of the other spouse;
              and the person did not have, or reasonably could not
              have had, an adequate knowledge of the property or
              financial obligations of the other spouse. . . .

Id. § 596.8.     The IUPAA is modeled after the Uniform Premarital

Agreement Act (UPAA), which was drafted by the National Conference of
                                         8

Commissioners on Uniform State Laws in 1983.                See Unif. Premarital

Agreement Act, 9B U.L.A. 369 (1983). A primary goal of the UPAA was to

increase the certainty of enforceability of premarital agreements. See id.

Prefatory Note at 369.        In the absence of instructive Iowa legislative

history, we look to the comments and statements of purpose contained in

the Uniform Act to guide our interpretation of the comparable provisions

of the IUPAA.
        A.    Voluntariness.       The district court found the premarital

agreement in this case was not executed voluntarily because Randall, as

an attorney, had substantially greater power under the circumstances

and Teresa did not receive the advice of independent Iowa counsel. In

making that finding, the district court relied on our decision in Spiegel,

which established that waivers of rights in premarital agreements

executed prior to the adoption of the IUPAA are not enforceable if they

were not “knowing and voluntary.”            Spiegel, 553 N.W.2d at 315.          In

Spiegel, we undertook a “procedural fairness” analysis to determine

whether the agreement was “fairly, freely and understandingly entered

into” by the parties. Id.

        While broad notions of procedural fairness were relevant to our
determination of voluntariness challenges to premarital agreements

executed prior to January 1, 1992, the IUPAA has significantly altered

and clarified the voluntariness inquiry for agreements executed after that

date.    In contrast to the “knowing and voluntary” test of “procedural

fairness” applied in Spiegel, section 596.8(1) requires only that the

agreement be executed voluntarily.5          Neither the IUPAA nor the UPAA

        5Although we conclude section 596.8’s “voluntariness” requirement does not
incorporate the concept of “knowing” execution, this concept is not irrelevant to the
determination of enforceability of a premarital agreement under the IUPAA. As we
discuss below, under the IUPAA a party’s knowing and understanding execution of a
premarital agreement is a factor in the procedural unconscionability determination.
                                          9

defines    the   term   “voluntarily.”        Black’s    Law    Dictionary   defines

“voluntarily”    as   “[i]ntentionally;   without       coercion.”    Black’s   Law

Dictionary 1605 (8th ed. 2004).               In Spiegel, we intimated that a

voluntarily executed premarital agreement was one free from duress and

undue influence. Spiegel, 553 N.W.2d at 317 (“As we discuss more fully

below in the divisions dealing with duress and undue influence, Sara

signed the agreement voluntarily, albeit reluctantly.”). We believe this is
the appropriate formulation of the voluntariness inquiry under IUPAA as

well. We therefore hold proof of duress or undue influence is required

under section 596.8(1) to establish a premarital agreement was

involuntarily executed.

      Teresa testified she executed the agreement voluntarily. Upon our

de novo review, we conclude Teresa failed to establish duress or undue

influence.

      1.      Duress.    There are two essential elements to a claim of

duress in the execution of a contract: (1) one party issues a wrongful or

unlawful threat and (2) the other party had no reasonable alternative to

entering the contract. Spiegel, 553 N.W.2d at 318 (citing Turner v. Low

Rent Hous. Agency, 387 N.W.2d 596, 598 (Iowa 1986); In re C.K., 315
N.W.2d 37, 43–44 (Iowa 1982)). Here, Randall informed Teresa he would

not get married again without a premarital agreement. We rejected the

argument that such an ultimatum was wrongful or unlawful in Spiegel.

Additionally, similar to the bride-to-be in Spiegel, Teresa had the

reasonable alternative of cancelling the wedding in the face of such a

threat.    These facts fall far short of a showing of duress sufficient to

support a finding that Teresa involuntarily executed the agreement.

      2.      Undue influence.        We stated the standard for undue

influence in Spiegel:
                                    10
      Undue influence is influence that deprives one person of his
      or her freedom of choice and substitutes the will of another
      in its place. “[M]ere importunity that does not go to the
      extent of controlling the will of the grantor does not establish
      undue influence.” Freedom from undue influence is
      presumed.

Spiegel, 553 N.W.2d at 318 (citations omitted). The district court found

Randall’s position as a lawyer, and his status as Teresa’s fiancée and

employer, put Randall in such a position of power over Teresa that she

was willing to put her full faith in his judgment in drafting the
agreement.    Despite the potential for abuse inherent in the parties’

complex relationship, we find the evidence presented was insufficient to

establish undue influence. Although Teresa testified that Randall subtly

encouraged her not to take the second draft to an attorney, the district

court found this testimony incredible.      We credit the district court’s

credibility determination and find Randall encouraged Teresa to seek the

advice of counsel as to both drafts of the agreement. The facts presented

here simply do not demonstrate the “improper or wrongful constraint,

machination, or urgency of persuasion” required for a finding of undue

influence.   Stetzel, 174 N.W.2d at 443.      We are not persuaded that

Randall’s will was substituted for Teresa’s own judgment in deciding to
sign the agreement. Spiegel, 553 N.W.2d at 319.

      Having found the premarital agreement was not a product of

duress or undue influence, we conclude Teresa has failed to prove she

executed the agreement involuntarily.      We next consider whether the

agreement is unconscionable and therefore unenforceable.

      B.     Unconscionability.     While the IUPAA largely adopts the

provisions of the UPAA verbatim, section 596.8(1) of the IUPAA differs

from the UPAA in two important particulars. First, the UPAA allows a

party to modify or eliminate spousal support in a premarital agreement,
                                           11

as long as the modification or elimination does not cause the other party

to be eligible for public assistance at the time of enforcement.                    Unif.

Premarital Agreement Act § 6(a)(2), 9B U.L.A. at 376. The IUPAA, on the

other hand, prohibits premarital agreements from adversely affecting

spousal support. Iowa Code § 596.5(2). Thus, the district court correctly

concluded the purported alimony waiver in this premarital agreement is

invalid and unenforceable.6
       Second, under UPAA section 6(a)(2), a court may not consider the

alleged unconscionability of the agreement unless it first finds there was

no fair and reasonable financial disclosure, voluntary waiver of such

disclosure, and the challenging party did not have, or reasonably could

not have had an adequate knowledge of the other party’s property and

financial obligations. Unif. Premarital Agreement Act § 6(a)(2), 9B U.L.A.

at 376. As noted by the Supreme Court of California, section 6 of the

UPAA was intended to

       enhance the enforceability of premarital agreements and to
       convey the sense that an agreement voluntarily entered into
       would be enforced without regard to the apparent unfairness
       of its terms, as long as the objecting party knew or should
       have known of the other party’s assets, or voluntarily had
       waived disclosure.

In re Marriage of Bonds, 5 P.3d 815, 824 (Cal. 2000) (citing National

Conference of Commissioners on Uniform State Laws, Proceedings in

Committee of the Whole, Unif. Premarital Agreement Act (July 23–26,

1983) at 49–97).

       In contrast to the UPAA approach, unconscionability alone is

sufficient to render a premarital agreement unenforceable under the


       6As   our disposition of this appeal includes a reversal and a remand to the
district court for the enforcement of the parties’ premarital agreement, the district court
shall revisit the subject of spousal support and enter an appropriate order under the
circumstances.
                                             12

IUPAA, notwithstanding fair and reasonable financial disclosure.                  Iowa

Code § 596.8(2).           By bifurcating the unconscionability and disclosure

considerations, we believe the Iowa General Assembly rejected the choice

made      by   the    UPAA’s      drafters    to    permit   challenges   based    on

unconscionability only if appropriate financial disclosures are not made

and the other spouse lacked such knowledge. Under the IUPAA, courts

may address unconscionability claims whether or not appropriate
financial disclosures are made. One commentator has described Iowa’s

modification of the UPAA’s enforcement provision as being a “less

rigorous” approach to enforceability of premarital agreements. Barbara

Ann Atwood, Ten Years Later: Lingering Concerns About the Uniform

Premarital Agreement Act, 19 J. Legis. 127, 154 n.130 (1993).                  While

section 596.8(2) grants Iowa courts somewhat greater latitude to conduct

a “fairness review” of a premarital agreement than the UPAA, we believe

the review contemplated by section 596.8(2) is not as searching as that

performed by the district court in this case.                 Review of premarital

agreements for “unconscionability” is substantially more circumscribed

than review for mere inequity.

       Neither       the     IUPAA   nor      the    UPAA     attempts    to   define
“unconscionability” in the context of premarital agreements.                      The

comment to UPAA section 6 indicates the concept is patterned after

section 306 of the Uniform Marriage and Divorce Act (UMDA), which

states:
       . . . The standard of unconscionability is used in commercial
       law, where its meaning includes protection against one-
       sidedness, oppression, or unfair surprise, and in contract
       law. . . . In the context of negotiations between spouses as
       to the financial incidents of their marriage, the standard
       includes protection against overreaching, concealment of
       assets, and sharp dealing not consistent with the obligations
       of marital partners to deal fairly with each other.
                                        13
      In order to determine whether the                   agreement is
      unconscionable, the court may look to               the economic
      circumstances of the parties resulting from        the agreement,
      and any other relevant evidence such as            the conditions
      under which the agreement was made,                 including the
      knowledge of the other party. . . .

Unif. Marriage & Divorce Act § 306, Comm’r Note (1973) (citations

omitted).    The UPAA and IUPAA narrow the temporal focus of the

unconscionability analysis to the time “when [the agreement] was

executed.”    See Unif. Premarital Agreement Act § 6(a)(2), 9B U.L.A. at
376; Iowa Code § 596.8(2).

      In the commercial context, we have noted a “bargain is said to be

unconscionable at law if it is ‘such as no man in his senses and not

under delusion would make on the one hand, and as no honest and fair

man would accept on the other.’ ” Casey v. Lupkes, 286 N.W.2d 204,

207 (Iowa 1979) (citing Hume v. United States, 132 U.S. 406, 411, 10
S. Ct. 134, 136, 33 L. Ed. 393, 396 (1889)). Neither this court nor the

legislature has attempted to precisely define the term “unconscionable”

in the context of commercial contracts. Smith v. Harrison, 325 N.W.2d
92, 94 (Iowa 1982) (citing 15 S. Williston, A Treatise on the Law of

Contracts § 1763A (3d ed. W. Jaeger 1972)). In considering claims of
contractual unconscionability, we examine the factors of “assent, unfair

surprise,    notice,   disparity   of   bargaining   power,   and   substantive

unfairness.” C & J Fertilizer, Inc. v. Allied Mut. Ins. Co., 227 N.W.2d 169,

181 (Iowa 1975).       It is not sufficient that a party made an imprudent

bargain:

      People should be entitled to contract on their own terms
      without the indulgence of paternalism by courts in the
      alleviation of one side or another from the effects of a bad
      bargain.    Also, they should be permitted to enter into
      contracts that actually may be unreasonable or which may
      lead to hardship on one side. It is only where it turns out
      that one side or the other is to be penalized by the
                                     14
      enforcement of the terms of a contract so unconscionable
      that no decent, fair-minded person would view the ensuing
      result without being possessed of a profound sense of
      injustice, that equity will deny the use of its good offices in
      the enforcement of such unconscionability.

Smith, 325 N.W.2d at 94 (citing Carlson v. Hamilton, 332 P.2d 989, 990–

91 (Utah 1958)). The Restatement (Second) of Contracts provides further
explanation of the concept of unconscionability:
      A bargain is not unconscionable merely because the parties
      to it are unequal in bargaining position, nor even because
      the inequality results in an allocation of risks to the weaker
      party. But gross inequality of bargaining power, together with
      terms unreasonably favorable to the stronger party, may
      confirm indications that the transaction involved elements of
      deception or compulsion, or may show that the weaker party
      had no meaningful choice, no real alternative, or did not in
      fact assent or appear to assent to the unfair terms. Factors
      which may contribute to a finding of unconscionability in the
      bargaining process include the following: belief by the
      stronger party that there is no reasonable probability that
      the weaker party will fully perform the contract; knowledge
      of the stronger party that the weaker party will be unable to
      receive substantial benefits from the contract; knowledge of
      the stronger party that the weaker party is unable
      reasonably to protect his interests by reason of physical or
      mental infirmities, ignorance, illiteracy or inability to
      understand the language of the agreement, or similar
      factors.

Restatement (Second) of Contracts § 208 cmt. d (1981) (emphasis added);

accord C & J Fertilizer, Inc., 227 N.W.2d at 180 (quoting similar language

from Restatement (Second) of Contracts § 234 cmt. d (Student Ed.,
Tentative Drafts Nos. 1–7, 1973)).

      The concept of unconscionability includes both procedural and

substantive elements. C & J Fertilizer, Inc., 227 N.W.2d at 181; accord

Rite Color Chem. Co. v. Velvet Textile Co., 411 S.E.2d 645, 648–49 (N.C.

Ct. App. 1992).       Procedural unconscionability generally involves

employment of “sharp practices[,] the use of fine print and convoluted

language,” as well as “a lack of understanding and an inequality of
                                      15

bargaining power.”      Rite Color Chem. Co., 411 S.E.2d at 648.               A

substantive    unconscionability      analysis   focuses    on    the    “harsh,

oppressive, and one-sided terms” of a contract. Id.

      Although     we   have    not    adopted    a   precise     definition   of

“unconscionability,” the foregoing discussion illustrates the concept is

not a means by which a party may escape the requirements of an

unfavorable contract after experiencing buyer’s remorse. Thus, absent
an unconscionable bargaining process, a court should be hesitant to

impose its own after-the-fact morality judgment on the terms of a

voluntarily executed premarital agreement.

      Before examining the procedural circumstances surrounding the

execution of the agreement at issue in this case, we first look to whether

the terms of the agreement are so harsh or oppressive “such as no

[person] in [their] senses and not under delusion would make” such a

bargain. Casey, 286 N.W.2d at 207.

      1.      Substantive   unconscionability.        At    the    outset,     we

acknowledge premarital agreements are typically financially one-sided in

order to protect the assets of one prospective spouse. Courts must resist

the   temptation   to   view   disparity   between    the   parties’    financial
circumstances as requiring a finding of substantive unconscionability.

Spiegel, 553 N.W.2d at 316 (noting this court’s refusal to interfere with

the parties’ freedom of contract by declaring a one-sided premarital

agreement void per se); accord Adams v. Adams, 603 S.E.2d 273, 275

(Ga. 2004) (“That the antenuptial agreement may have perpetuated the

already existing disparity between the parties’ estates does not in and of

itself render the agreement unconscionable when, as here, there was full

and fair disclosure of the assets of the parties prior to the execution of

the agreement, and Wife entered into the agreement fully, voluntarily,
                                         16

and with full understanding of its terms after being offered the

opportunity to consult with independent counsel.”).                As in our pre-

chapter     596     jurisprudence,       the     focus     of   the     substantive

unconscionability analysis is upon whether “the provisions of the

contract are mutual or the division of property is consistent with the

financial condition of the parties at the time of execution.” Spiegel, 553

N.W.2d at 316.
       The district court found the agreement executed by Randall and

Teresa was not substantively unconscionable. We agree. Most, but not

all, of the provisions of the agreement are mutual in scope.                     The

agreement basically sought to maintain the parties’ premarital assets as

separate property and to perpetuate their premarital financial conditions

throughout the marriage.          The parties agreed to maintain separate

property during the marriage, with the exceptions of a marital home and

a joint checking account. Any property acquired by either party in their

sole name during the marriage was to remain separate property.                   The

parties’ earnings during the marriage were to remain separate, except to

the extent they were deposited in the joint checking account.

       The agreement specifically provides for the allocation of any jointly-
owned property in the event of a dissolution. The accord dictates such

property will be allocated between the parties in different percentages

depending on the nature of the property and the length of the marriage.

As we have noted, the marital home was among the assets the parties

expected to own jointly.7 The agreement establishes a formula to allocate

       7The record discloses the real estate which became the marital home was owned

by Randall at the time of the marriage. We understand the title to that asset remained
in Randall’s name at the time of the trial of this matter. The premarital agreement
contains no express provision requiring the marital home to be titled in both parties’
names. The district court declined to enforce the premarital agreement, and therefore
made no attempt to allocate the value of this asset. As our decision remands this case
                                             17

eighty percent of the net value of the home to Randall and the remaining

twenty percent to Teresa in the event of a dissolution.8 Other property
purchased with marital funds is to be distributed consistent with a

schedule that is based on the duration of the marriage (e.g., Teresa

would receive fifteen percent of such property after five years, twenty

percent after ten years, and thirty percent after twenty years).                       While

these provisions clearly contemplated the allocation of a greater portion

of the marital assets to Randall than Teresa, we believe they were at least

consistent with the parties’ financial conditions at the time of the

marriage, and were not so oppressive to Teresa as to justify a finding of

unconscionability.

       Additionally, although Teresa unilaterally waived any marital

interest in certain assets (such as Randall’s retirement assets), she also

derived some potential benefits under the agreement. First, she received

a potential benefit under the provision that required her to provide as

little as six percent of the total initial investment in the home, but

entitled her to receive twenty percent of any net proceeds in the event of

a dissolution.       The agreement also required Randall to purchase and

maintain $500,000 of life insurance, with Teresa named as beneficiary

______________________________
for enforcement of the agreement, the district court shall adjudicate any dispute as to
the parties’ respective legal and equitable interests in the real estate or in the proceeds
from its sale under the agreement.

       8
         This allocation specifically applies only to that portion of the value, if any, of the
home in excess of each party’s contribution to the cost of the construction of the home.
Prior to the marriage, Randall invested more than $100,000 in the construction of the
home. The premarital agreement expressly contemplated that Randall would invest up
to $150,000 of additional funds and Teresa would contribute $15,000 from the sale of
her premarital home to complete the initial improvements and financing on the
structure. In the event of a dissolution, the premarital agreement provided the parties
would first recoup these initial financial investments in the construction and financing
of the home before the allocation to the parties of any excess value. Teresa also
committed in the premarital agreement to pay $500 a month as her share of the home
mortgage payments.
                                      18

during the marriage. Finally, although she waived any right to Randall’s

estate including the elective share of a surviving spouse, the premarital

agreement provided that upon Randall’s death during the marriage,

Teresa would be involved in the wind-up of Randall’s law practice, and

she would receive a percentage of the value of the practice at the time of

its liquidation. Because the agreement contemplated leaving both parties

substantially in the same financial condition as they were before the
marriage, included primarily mutual covenants and obligations, and

provided for some potential financial benefits to Teresa, we conclude the

agreement was not unduly harsh or oppressive, and therefore was not

substantively unconscionable.

      2.    Procedural unconscionability.          As previously noted, the

primary focus of the procedural unconscionability inquiry is the

advantaged party’s exploitation of the disadvantaged party’s lack of

understanding or unequal bargaining power.              Courts have found the

following   factors,    among     others,    are    relevant   to   procedural

unconscionability:     the   disadvantaged    party’s    opportunity   to   seek

independent counsel, Friezo v. Friezo, 914 A.2d 533, 551–57 (Conn.

2007); the relative sophistication of the parties in legal and financial
matters, id. at 555–57; the temporal proximity between the introduction

of the premarital agreement and the wedding date, Lutgert v. Lutgert, 338
So. 2d 1111, 1114–16 (Fla. Dist. Ct. App. 1976); the use of highly

technical or confusing language or fine print, Rite Color Chem. Co., 411

S.E.2d at 648; and the use of fraudulent or deceptive practices to

procure the disadvantaged party’s assent to the agreement, Marsh v.

Marsh, 949 S.W.2d 734, 741 (Tex. Ct. App. 1997).

      In holding the agreement procedurally unconscionable, the district

court stressed the fact that Randall is an attorney and therefore was in a
                                    19

vastly superior bargaining position to Teresa.     It appears the district

court believed there are no circumstances under which an attorney could

enter into an enforceable premarital agreement with a spouse who is not

represented by independent legal counsel. Although any doubt as to the

conscionability of the agreement at issue in this case could have likely

been avoided if both parties had been represented by competent Iowa-

licensed counsel, we conclude such legal representation is not a
condition of enforceability under section 596.8(2).         While Randall

certainly had greater inherent bargaining power as both the party whose

assets were primarily protected by the agreement and as an attorney, he

twice insisted Teresa should seek the advice of counsel in connection

with the agreement. Attorney Peebles also urged Teresa to do so. The

anti-paternalistic notions underlying the IUPAA lead us to conclude

Teresa’s decision to forego her opportunity to seek further legal advice

after her conference with attorney Peebles is a choice that emasculates

her unconscionability claim. Equitable principles will not permit a party

to eschew an opportunity to consult counsel as to the legal effect of a

proposed contract, execute the contract, and then challenge the

enforceability of the agreement on the ground she did not have adequate
legal advice.

      Temporal considerations can in some instances support a finding

of unconscionability.   Although Randall presented the agreement only

ten days before the wedding date, Teresa had sufficient time to consider

the implications of the agreement and an opportunity to seek advice of

counsel. Indeed, Teresa actually sought, and to some extent received,

legal advice from Edith Peebles as to the implications of the first draft of

the agreement.    Despite Randall’s urging, she unilaterally declined to

seek additional advice on the revised draft.
                                    20

      The district court found Teresa is not an unsophisticated party:

      Teresa is an intelligent lady. She knew the blight caused by
      divorce as she had experienced it.       She was a college
      graduate with extraordinarily good marks. Teresa was a
      court reporter by training and conversant with legalese. She
      had been a paralegal. Though she had not been exposed to
      the subject of premarital agreements, she was familiar with
      people contracting, waiving, and releasing their rights,
      particularly in the bodily injury field.

Teresa’s failure to obtain legal counsel was a product of her own refusal

to do so despite serial encouragements from both Randall and attorney

Peebles.    Teresa’s failure to heed the recommendations of others to

consult counsel was not a result of impropriety on Randall’s part, and

does not weigh in favor of a finding of unconscionability.          See In re

Marriage of Pownall, 5 P.3d 911, 915 (Ariz. Ct. App. 2001) (“[Wife] should

not be permitted to decline the opportunity to protect herself then later

claim that the parties were not on equal bargaining terms. Nor was it

Husband’s attorney’s duty to explain the nature or value of the rights

Wife was relinquishing. He explained that he was not her attorney and

that he represented only Husband’s interest.”).

      Finally, Randall communicated to Teresa his desire for a

premarital agreement to protect his assets for his children.          Teresa

responded that she was not marrying Randall for his money, and acted

accordingly by acquiescing, without thorough investigation or objection,

to a premarital agreement that facilitated her marriage. Teresa’s words

and actions demonstrate she placed higher value on marriage and

Randall’s companionship than the opportunity for greater financial

security.    “Buyer’s   remorse”   will   not   excuse   Teresa’s   voluntary

relinquishment of her marital property rights.

      Although Randall’s vastly superior legal knowledge and stronger

financial position posed a danger that such advantages would be abused,
                                    21

we find no abuse occurred in this case.       Randall insisted that Teresa

consult her own counsel. Although she ultimately chose not to seek the

advice of a lawyer licensed to practice law in the state of Iowa, we cannot

say this choice or her assent to the premarital agreement were the

products of any unconscionable conduct or tactic of Randall. We find

Teresa has failed to demonstrate the agreement was unconscionable.

      C.    Financial Disclosure.        When the parties executed the
agreement, schedules listing the parties’ respective assets and their

approximate value were attached.         Teresa nonetheless contends the

agreement is unenforceable under Iowa Code section 596.8(3) because

Randall failed to provide her with fair and reasonable disclosure of his

property and financial obligations.       The district court rejected this

assertion, finding Teresa was sufficiently knowledgeable about Randall’s

financial circumstances to satisfy the IUPAA. We agree. Section 596.8(3)

requires only “fair and reasonable” disclosure, or that the party could

have had “adequate knowledge” of the other party’s property and

financial obligations. This statutory standard is consistent with Iowa law

extant at the time of the adoption of the IUPAA. See Spiegel, 553 N.W.2d

at 317 (“We have never required that a party have precise valuations of
the other’s assets; a general knowledge of the true nature and extent of

the other’s properties is sufficient.”). In addition to the knowledge she

derived from the property schedules attached to the agreement, Teresa

learned generally of Randall’s properties and his earning capacity

through her employment as Randall’s paralegal and secretary.

      Teresa contends Randall’s disclosure was inadequate because she

was not provided full access to his personal bank account and pension

information.      Section 596.8(3) does not impose such an exacting

standard.      We agree with the district court that Randall’s financial
                                    22

disclosure was fair and reasonable and that Teresa had sufficient

knowledge    of   Randall’s   financial   situation   to   understand     the

consequences of her waiver of a marital interest in Randall’s property.

      IV.   Conclusion.

      Teresa has failed to carry her burden to prove the premarital

agreement is unenforceable under Iowa Code section 596.8. Accordingly,

we vacate the decision of the court of appeals, affirm the dissolution of
the parties’ marriage, reverse the district court’s order denying

enforcement of the premarital agreement, and remand this case for

further proceedings consistent with this opinion.

      COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT AFFIRMED IN PART AND REVERSED IN PART, AND

CASE REMANDED WITH INSTRUCTIONS.

      All justices concur except Baker, J., who takes no part.